Appeal from an order of the Family Court, Monroe County (Thomas W Polito, R.), entered September 7, 2006 in a proceeding pursuant to Family Court Act article 6. The order, among other things, modified the parties’ existing joint custody arrangement.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order modifying the parties’ existing joint custody arrangement by, inter alia, increasing the visitation of petitioner father, respondent mother contends that Family Court was biased against her (see generally Labanowski v Labanowski, 4 AD3d 690, 696 [2004]). The record does not support that contention. “Pursuant to Family Court Act article 6, ‘[mjodification of custody determinations requires a full and comprehensive hearing’ ” (Matter of Stukes v Ryan, 289 AD2d 623, 624 [2001]; see generally Matter of Zupo v Edwards, 161 AD2d 972 [1990]). We conclude that such a hearing was conducted herein, and that the order is supported by a sound and substantial basis in the record (see Matter of Green v Mitchell, 266 AD2d 884 [1999]). We have considered the mother’s remaining contentions and conclude that they are lacking in merit. Present—Hurlbutt, J.P., Martoche, Peradotto, Pine and Gorski, JJ.